Citation Nr: 1707713	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  In March 2016, the Veteran was sent a letter offering him the opportunity to testify at a new hearing before a VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In correspondence received that same month, the Veteran declined having an additional hearing.

The case was remanded in July 2012, June 2014, and June 2016 for further development.  For the reasons set forth below, the Board's most recent remand development has not been complied with and another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The Board remanded this case for an adequate medical opinion regarding the etiology of the Veteran's hypertension.  The most recent remand instructed the examiner to address a September 2003 private treatment record in which the Veteran had been "told before that he was mild diabetic" as well as the Veteran's claim at the 2012 hearing that he had had borderline diabetes since the 1980s.  An additional medical opinion was obtained in June 2016; however the examiner did not address the September 2003 record or the Veteran's 2012 hearing testimony as instructed by the Board.  Consequently, the Board concludes that this opinion does not substantially comply with the prior remand directives, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment from the Charleston VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the June 2016 VA hypertension examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record (including the September 2003 record in which the Veteran was "told before that he was mild diabetic" and his April 2012 hearing testimony ) and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's hypertension is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II [If hypertension is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




